         Case 1:18-cv-02223-GBD Document 82 Filed 11/20/19 Page 1 of 25



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                  :
JOEL RICH and MARY RICH,                          :
                                                  :
                      Plaintiffs,                 :              Civil Action No. 1:18-cv-02223
                                                  :
       v.
FOX NEWS NETWORK, LLC, MALIA                      :
ZIMMERMAN in her individual and                   :
professional capacities, and ED BUTOWSKY,         :
in his individual and professional capacities,    :
                                                  :
                      Defendants.                 :
                                                  :

  DEFENDANT MALIA ZIMMERMAN’S ANSWER TO PLAINTIFFS’ COMPLAINT

       Defendant Malia Zimmerman (“Zimmerman” or “Defendant”), by her attorneys, Dechert

LLP, respectfully submits her Answer with affirmative defenses to the Complaint of Plaintiffs

Joel Rich and Mary Rich (“Plaintiffs”), based upon personal knowledge except where otherwise

stated, as follows:

                                       INTRODUCTION

       1.      Paragraph 1 does not set forth factual allegations for which an answer is required.

To the extent an answer is required, Defendant admits that the son of Joel and Mary Rich was

murdered, and otherwise denies the allegations set forth in Paragraph 1 of the Complaint.

       2.       Defendant admits the allegations set forth in the first sentence of Paragraph 2 of

the Complaint, but denies the allegations set forth in the second sentence of Paragraph 2 of the

Complaint.

       3.      Defendant denies the allegations set forth in Paragraph 3 of the Complaint.

       4.      Defendant denies the allegations set forth in Paragraph 4 of the Complaint.
         Case 1:18-cv-02223-GBD Document 82 Filed 11/20/19 Page 2 of 25



       5.      Paragraph 5 of the Complaint contains rhetoric and legal conclusions to which no

answer is required. To the extent an answer is required, Defendant denies the allegations set

forth in Paragraph 5 of the Complaint.

       6.      Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 6 of the Complaint, and thus denies them.

                                JURISDICTION AND VENUE

       7.      Paragraph 7 states legal conclusions to which no answer is required. To the

extent an answer is required, Defendant admits that she is a citizen of the State of California and

admits that Plaintiff purports to rely on 28 U.S.C. § 1332(a) for the purpose of establishing

subject-matter jurisdiction over this action. Defendant states that she lacks knowledge or

information sufficient to form a belief about the truth of the remaining allegations in Paragraph

7, and thus denies them.

       8.      Paragraph 8 states legal conclusions to which no answer is required. To the

extent an answer is required, Defendant admits that Plaintiff purports to rely on 28 U.S.C.

§ 1391(b) for the purpose of establishing venue in this action. Defendant states that she lacks

knowledge or information sufficient to form a belief about the truth of the remaining allegations

in Paragraph 8, and thus denies them.

                                            PARTIES

       9.      Defendant admits on information and belief the allegations set forth in Paragraph

9 of the Complaint.

       10.     Defendant admits on information and belief the allegations set forth in Paragraph

10 of the Complaint.

       11.     Defendant admits the allegations of Paragraph 11.




                                                 2
         Case 1:18-cv-02223-GBD Document 82 Filed 11/20/19 Page 3 of 25



       12.     Defendant admits on information and belief the allegations set forth in the first

sentence of Paragraph 12 of the Complaint. Defendant admits that Butowsky has appeared on

Fox News and Fox Business News, and otherwise denies knowledge or information sufficient to

form a belief about the truth of the allegations set forth in the second sentence of Paragraph 12,

and thus denies them.

                                               FACTS

       13.     Defendant admits on information and belief the allegations set forth in Paragraph

13 of the Complaint.

       14.     Defendant admits on information and belief the allegations set forth in Paragraph

14 of the Complaint.

       15.     Defendant admits on information and belief the allegations set forth in Paragraph

15 of the Complaint.

       16.     Defendant admits on information and belief the allegations set forth in Paragraph

16 of the Complaint.

       17.     Defendant admits on information and belief the allegations set forth in the first

sentence of Paragraph 17 of the Complaint. Defendant denies knowledge or information

sufficient to form a belief as to the truth of the allegations set forth in the second sentence of

Paragraph 17 of the Amended Complaint, and thus denies them.

       18.     Defendant admits that on June 14, 2016, the Washington Post published an article

described in the Complaint, and refers to the cited article for a true and accurate description of its

contents.




                                                   3
         Case 1:18-cv-02223-GBD Document 82 Filed 11/20/19 Page 4 of 25



        19.    Defendant admits the allegations set forth in Paragraph 19 of the Complaint,

except denies the allegation that “more than 44,000” DNC emails were published on July 22,

2016.

        20.    Defendant admits the allegations set forth in Paragraph 20 of the Complaint.

        21.    Defendant admits that on October 7, 2016, the Department of Homeland Security

released a statement, and refers to the cited statement for a true and accurate description of its

contents.

        22.    Paragraph 22 of the Complaint contains rhetoric and legal conclusions to which

no answer is required. To the extent an answer is required, Defendant admits on information and

belief only that there were indications that supported the theory that Seth had leaked some of the

DNC emails and otherwise denies the remaining allegations set forth in Paragraph 22 of the

Complaint.

        23.    Defendant admits that on August 10, 2016, a spokesperson for Plaintiffs issued a

public statement, and refers to the cited statement for a true and accurate description of its

contents.

        24.    Defendant denies the allegations set forth in Paragraph 24 of the Complaint.

        25.    Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 25 of the Complaint, and thus denies them.

        26.    Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 26 of the Complaint, and thus denies them.

        27.    Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 27 of the Complaint, and thus denies them.




                                                  4
         Case 1:18-cv-02223-GBD Document 82 Filed 11/20/19 Page 5 of 25



       28.     Defendant admits that she sent an email to Brad Bauman on January 3, 2017, and

refers to that exchange for a true and accurate description of its contents.

       29.     Defendant denies the allegations set forth in Paragraph 29 of the Complaint.

       30.     Defendant admits that there was an email exchange between Defendant and Joel

Rich on January 5, 2017, and refers to that exchange for a true and accurate description of its

contents.

       31.     Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 31 of the Complaint, and thus denies them.

       32.     Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 32 of the Complaint, and thus denies them.

       33.     Defendant admits on information and belief the allegations set forth in the first

sentence of Paragraph 33. Defendant denies knowledge or information sufficient to form a belief

as to the truth of the allegations set forth in the second sentence of Paragraph 33 of the

Complaint, and thus denies them.

       34.     Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 34 of the Complaint, and thus denies them, except

admits that Wheeler made certain allegations in a Complaint filed August 1, 2017, and refers to

that Complaint for a true and accurate description of its contents.

       35.     Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 35 of the Complaint, and thus denies them, except

admits that Wheeler made certain allegations in a Complaint filed August 1, 2017, and refers to

that Complaint for a true and accurate description of its contents.

       36.     Defendant denies the allegations set forth in Paragraph 36 of the Complaint.




                                                  5
         Case 1:18-cv-02223-GBD Document 82 Filed 11/20/19 Page 6 of 25



       37.     Defendant admits that she met with Wheeler and Butowsky at a restaurant on

Capitol Hill in Washington D.C., but denies that the meeting took place on February 28, 2017.

Defendant admits that Wheeler made certain allegations in a Complaint filed August 1, 2017,

and refers to that Complaint for a true and accurate description of its contents.

       38.     Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 38 of the Complaint, and thus denies them, except

admits that Wheeler made certain allegations in a Complaint filed August 1, 2017, and refers to

that Complaint for a true and accurate description of its contents.

       39.     Defendant denies the allegations set forth in Paragraph 39.

       40.     Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 40 of the Complaint, and thus denies them.

       41.     Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 41 of the Complaint, and thus denies them.

       42.     Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 42 of the Complaint, and thus denies them, except

admits that Wheeler made certain allegations in a Complaint filed August 1, 2017, and refers to

that Complaint for a true and accurate description of its contents.

       43.     Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 43 of the Complaint, and thus denies them.

       44.     Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 44 of the Complaint, and thus denies them.

       45.     Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 45 of the Complaint, and thus denies them.




                                                 6
        Case 1:18-cv-02223-GBD Document 82 Filed 11/20/19 Page 7 of 25



       46.     Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 46 of the Complaint, and thus denies them.

       47.     Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 47 of the Complaint, and thus denies them.

       48.     Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 48 of the Complaint, and thus denies them.

       49.     Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 49 of the Complaint, and thus denies them.

       50.     Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 50 of the Complaint, and thus denies them.

       51.     Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 51 of the Complaint, and thus denies them.

       52.     Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 52 of the Complaint, and thus denies them.

       53.     Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 53 of the Complaint, and thus denies them.

       54.     Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 54 of the Complaint, and thus denies them.

       55.     Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 55 of the Complaint, and thus denies them.

       56.     Defendant admits on information and belief that Joel and Mary Rich entered into

an agreement with Capitol Investigations, LLC, refers to that agreement for a true and accurate

description of its contents, and otherwise denies knowledge or information sufficient to form a




                                                7
         Case 1:18-cv-02223-GBD Document 82 Filed 11/20/19 Page 8 of 25



belief as to the truth of the allegations set forth in Paragraph 56 of the Complaint, and thus denies

them.

        57.        Defendant admits on information and belief that Joel and Mary Rich entered into

an agreement with Capitol Investigations, LLC, refers to that agreement for a true and accurate

description of its contents, and otherwise denies knowledge or information sufficient to form a

belief as to the truth of the allegations set forth in Paragraph 57 of the Complaint, and thus denies

them.

        58.        Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 58 of the Complaint, and thus denies them, except

admits that Wheeler made certain allegations in a Complaint filed August 1, 2017, and refers to

that Complaint for a true and accurate description of its contents.

        59.        Defendant denies the allegations set forth in Paragraph 59 of the Complaint,

except admits that Wheeler provided information to Defendant in connection with her

investigation of the murder of Seth Rich and that Wheeler made certain allegations in a

Complaint filed August 1, 2017, and refers to that Complaint for a true and accurate description

of its contents.

        60.        Defendant admits that Wheeler sent a text message to her on or around April 9,

2017, and refers to that message for a true and accurate description of its contents.

        61.        Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 61 of the Complaint, and thus denies them, except

admits that Wheeler made certain allegations in a Complaint filed August 1, 2017, and refers to

that Complaint for a true and accurate description of its contents.




                                                    8
         Case 1:18-cv-02223-GBD Document 82 Filed 11/20/19 Page 9 of 25



        62.        Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 62 of the Complaint, and thus denies them, except

admits that Wheeler made certain allegations in a Complaint filed August 1, 2017, and refers to

that Complaint for a true and accurate description of its contents.

        63.        Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 63 of the Complaint, and thus denies them, except

admits that Wheeler made certain allegations in a Complaint filed August 1, 2017, and refers to

that Complaint for a true and accurate description of its contents.

        64.        Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 64 of the Complaint, and thus denies them.

        65.        Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 65 of the Complaint, and thus denies them.

        66.        Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 66 of the Complaint, and thus denies them, except

admits on information and belief that Wheeler met with Detective Della-Camera.

        67.        Defendant admits she received an email from Butowsky, and refers to that email

for a true and accurate description of its contents, and denies knowledge or information sufficient

to form a belief as to the truth of the remaining allegations set forth in Paragraph 67 of the

Complaint, and thus denies them, except admits that Wheeler made certain allegations in a

Complaint filed August 1, 2017, and refers to that Complaint for a true and accurate description

of its contents.

        68.        Defendant denies the allegations set forth in Paragraph 68 of the Complaint,

except admits that she exchanged emails with Wheeler and that Wheeler made certain allegations




                                                    9
        Case 1:18-cv-02223-GBD Document 82 Filed 11/20/19 Page 10 of 25



in a Complaint filed August 1, 2017, and refers to those messages and Complaint for a true and

accurate description of their contents.

       69.     Defendant admits that Wheeler made certain allegations in a Complaint filed

August 1, 2017, and refers to that Complaint for a true and accurate description of its contents,

and otherwise denies the allegations set forth in Paragraph 69 of the Complaint.

       70.     Defendant denies the allegations set forth in Paragraph 70 of the Complaint,

except admits that she drafted an article to be published on Fox News concerning Seth Rich, and

further denies that the article was a “sham.”

       71.     Defendant admits that Wheeler made certain allegations in a Complaint filed

August 1, 2017, and refers to that Complaint for a true and accurate description of its contents.

       72.     Defendant admits that she sent a draft article to Wheeler on May 11, 2017, and

that Wheeler made certain allegations in a Complaint filed August 1, 2017, and refers to that

Complaint for a true and accurate description of its contents.

       73.     Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 73 of the Complaint, and thus denies them, except

admits that Wheeler made certain allegations in a Complaint filed August 1, 2017, and refers to

that Complaint for a true and accurate description of its contents.

       74.     Defendant admits that Wheeler made certain allegations in a Complaint filed

August 1, 2017, and refers to that Complaint for a true and accurate description of its contents.

       75.     Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 75 of the Complaint, and thus denies them.

       76.     Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 76 of the Complaint, and thus denies them.




                                                 10
        Case 1:18-cv-02223-GBD Document 82 Filed 11/20/19 Page 11 of 25



        77.     Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 77 of the Complaint, and thus denies them.

        78.     Defendant admits that she reached out to Joel Rich on May 15, 2017, and refers to

that exchange for a true and accurate description of its contents, and otherwise denies the

remaining allegations set forth in Paragraph 78 of the Complaint.

        79.     Defendant denies the allegations set forth in Paragraph 79 of the Complaint.

        80.     Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 80 of the Complaint, and thus denies them.

        81.     Defendant admits that she exchanged messages with Wheeler on May 15, 2017,

and refers to those messages for a true and accurate description of their contents.

        82.     Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 82 of the Complaint, and thus denies them, except

admits that Wheeler made certain allegations in a Complaint filed August 1, 2017, and refers to

that Complaint for a true and accurate description of its contents.

        83.     Defendant admits that Marina Marraco published an article on May 15, 2017, for

a local Fox affiliate, and refers to the cited article for a true and accurate description of its

contents.

        84.     Defendant denies the allegations set forth in Paragraph 84 of the Complaint,

except admits that she exchanged messages with Wheeler on May 15, 2017, and refers to those

messages for a true and accurate description of their contents.

        85.     Defendant denies the allegations set forth in Paragraph 85 of the Complaint,

except admits that she exchanged messages with Wheeler on May 15, 2017, and refers to those

messages for a true and accurate description of their contents.




                                                   11
        Case 1:18-cv-02223-GBD Document 82 Filed 11/20/19 Page 12 of 25



       86.     Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 86 of the Complaint, and thus denies them, except

admits that Wheeler made certain allegations in a Complaint filed August 1, 2017, and refers to

that Complaint for a true and accurate description of its contents.

       87.     Defendant admits that on May 16, 2017, Fox News published an article written by

Defendant regarding Seth Rich, and refers to the cited article for a true and accurate description

of its contents, and otherwise denies the remaining allegations in Paragraph 87 of the Complaint.

       88.     Defendant admits that that on May 16, 2017, Fox News published an article

written by Defendant regarding Seth Rich, and refers to the cited article for a true and accurate

description of its contents.

       89.     Defendant admits that the May 16, 2017 article quoted Wheeler, and refers to the

cited article for a true and accurate description of its contents, and denies the remaining

allegations.

       90.     Defendant admits that on May 16, 2017, Fox News published an updated article

written by Defendant regarding Seth Rich, and refers to the cited article for a true and accurate

description of its contents, and denies the remaining allegations.

       91.     Defendant denies the allegations set forth in Paragraph 91 of the Complaint,

except admits that Wheeler made certain allegations in a Complaint filed August 1, 2017, and

refers to that Complaint for a true and accurate description of its contents.

       92.     Defendant denies the allegations set forth in Paragraph 92 of the Complaint,

except admits that Wheeler made certain allegations in a Complaint filed August 1, 2017, and

refers to that Complaint for a true and accurate description of its contents.




                                                 12
        Case 1:18-cv-02223-GBD Document 82 Filed 11/20/19 Page 13 of 25



        93.     Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 93 of the Complaint, and thus denies them, except

admits that Newsweek published a May 17, 2017 article that purports to quote Wheeler, and

refers to that article for a true and accurate description of its contents.

        94.     Defendant admits that on May 17, 2017, the local Fox News affiliate published an

updated article written by Marina Marraco regarding Seth Rich, and refers to the cited article for

a true and accurate description of its contents.

        95.     Defendant denies the allegations set forth in Paragraph 95 of the Complaint.

        96.     Defendant admits that on May 17, 2017, NBC News published an article

regarding Seth Rich, and refers to the cited article for a true and accurate description of its

contents.

        97.     Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 97 of the Complaint, and thus denies them, but

admits that various reports have been published regarding Seth Rich, and refers to those reports

for a true and accurate description of their contents.

        98.     Defendant admits that on May 18, 2017, she exchanged emails with Joel Rich,

and refers to those messages for a true and accurate description of their contents.

        99.     Defendant admits that on May 18, 2017, she exchanged emails with Joel Rich,

and refers to those messages for a true and accurate description of their contents.

        100.    Defendant admits that on May 18, 2017, she exchanged emails with Joel Rich,

and refers to those messages for a true and accurate description of their contents.

        101.    Defendant denies the allegations set forth in Paragraph 101 of the Complaint,

except admits that she exchanged emails with Wheeler and that Wheeler made certain allegations




                                                   13
        Case 1:18-cv-02223-GBD Document 82 Filed 11/20/19 Page 14 of 25



in a Complaint filed August 1, 2017, and refers to those messages and that Complaint for a true

and accurate description of their contents.

        102.    Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 102 of the Complaint, and thus denies them.

        103.    Defendant denies the allegations set forth in Paragraph 103 of the Complaint.

        104.    Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 104 of the Complaint, and thus denies them.

        105.    Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 105 of the Complaint, and thus denies them, but

admits that Rod Wheeler made a public statement on May 22, 2017, and refers to that statement

for a true and accurate description of its contents.

        106.    Defendant admits that Fox News issued a retraction on May 23, 2017, and

otherwise denies knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in Paragraph 106 of the Complaint, and thus denies them.

        107.    Defendant admits that Fox News issued a retraction on May 23, 2017, and refers

to that retraction for a true and accurate description of its contents.

        108.    Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 108 of the Complaint, and thus denies them.

        109.    Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 109 of the Complaint, and thus denies them.

        110.    Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 110 of the Complaint, and thus denies them.




                                                  14
        Case 1:18-cv-02223-GBD Document 82 Filed 11/20/19 Page 15 of 25



        111.   Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 111 of the Complaint, and thus denies them.

        112.   Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 112 of the Complaint, and thus denies them.

        113.   Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 113 of the Complaint, and thus denies them.

        114.   Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 114 of the Complaint, and thus denies them.

        115.   Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 115 of the Complaint, and thus denies them.

        116.   Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 116 of the Complaint, and thus denies them.

        117.   Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 117 of the Complaint, and thus denies them.

        118.   Defendant denies the allegations set forth in the first sentence of Paragraph 118 of

the Complaint. Defendant denies knowledge or information sufficient to form a belief as to the

truth of the remaining allegations set forth in Paragraph 118 of the Complaint, and thus denies

them.

        119.   Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 119 of the Complaint, and thus denies them.

        120.   Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 120 of the Complaint, and thus denies them.




                                                15
        Case 1:18-cv-02223-GBD Document 82 Filed 11/20/19 Page 16 of 25



       121.    Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 121 of the Complaint, and thus denies them.

       122.    Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 122 of the Complaint, and thus denies them.

       123.    Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 123 of the Complaint, and thus denies them.

       124.    The allegations set forth in Paragraph 124 of the Complaint state legal

conclusions to which no answer is required, but to the extent an answer is required, Defendant

denies the allegations set forth in Paragraph 124 of the Complaint.

       125.    The allegations set forth in Paragraph 125 of the Complaint state legal

conclusions to which no answer is required, but to the extent an answer is required, Defendant

denies the allegations set forth in Paragraph 125 of the Complaint.

       126.    Defendant denies the allegations set forth in Paragraph 126 of the Complaint,

except admits on information and belief that the violent death of a child “constitutes an

enormous blow to surviving parents.”

       127.    Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 127 of the Complaint, and thus denies them.

       128.    Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in the first sentence of Paragraph 128 of the Complaint, and thus

denies them, and denies the allegations set forth in the second sentence of Paragraph 128 of the

Complaint.

       129.    Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 129 of the Complaint, and thus denies them.




                                                 16
        Case 1:18-cv-02223-GBD Document 82 Filed 11/20/19 Page 17 of 25



       130.      Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 130 of the Complaint, and thus denies them.

       131.      Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 131 of the Complaint, and thus denies them.

       132.      Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 132 of the Complaint, and thus denies them.

       133.      Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 133 of the Complaint, and thus denies them.

       134.      Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 134 of the Complaint, and thus denies them.

                                   FIRST CAUSE OF ACTION

       135.      Defendant incorporates by reference her answers to Paragraphs 1 through 134 of

the Complaint.

       136.      The allegations set forth in Paragraph 136 state legal conclusions to which no

answer is required, but to the extent an answer is required, Defendant denies the allegations of

Paragraph 136.

       137.      The allegations set forth in Paragraph 137 state legal conclusions to which no

answer is required, but to the extent an answer is required, Defendant denies the allegations of

Paragraph 137.

       138.      Defendant admits that Fox published the Zimmerman/Fox Article and otherwise

denies the allegations of Paragraph 138.

       139.      Defendant denies the allegations set forth in Paragraph 139 of the Complaint.




                                                 17
        Case 1:18-cv-02223-GBD Document 82 Filed 11/20/19 Page 18 of 25



       140.      Defendant admits that she wrote the Zimmerman/Fox Article and worked with

Fox News to publish it, but otherwise denies the allegations of paragraph 140.

       141.      The allegations set forth in Paragraph 141 of the Amended Complaint state legal

conclusions to which no answer is required, but the extent an answer is required, Defendant

denies the allegations of Paragraph 141.

       142.      The allegations set forth in Paragraph 142 of the Amended Complaint state legal

conclusions to which no answer is required, but the extent an answer is required, Defendant

denies the allegations of Paragraph 142.

       143.      The allegations set forth in Paragraph 143 of the Amended Complaint related to

Defendant acting within the scope of her employment and/or agency state legal conclusions to

which no answer is required, and Defendant denies the remaining allegations of Paragraph 143.

       144.      The allegations set forth in Paragraph 144 of the Amended Complaint state legal

conclusions to which no answer is required, but the extent an answer is required, Defendant

denies the allegations of Paragraph 144.

                                 SECOND CAUSE OF ACTION

       145.      Defendant incorporates by reference her answers to Paragraphs 1 through 144 of

the Complaint.

       146.      Defendant denies the allegations set forth in Paragraph 146 of the Complaint.

       147.      Defendant denies the allegations set forth in Paragraph 147 of the Complaint.

       148.      The allegations set forth in Paragraph 148 of the Amended Complaint state legal

conclusions to which no answer is required, but the extent an answer is required, Defendant

denies the allegations of Paragraph 148.




                                                 18
        Case 1:18-cv-02223-GBD Document 82 Filed 11/20/19 Page 19 of 25



       149.      The allegations set forth in Paragraph 149 of the Amended Complaint state legal

conclusions to which no answer is required, but the extent an answer is required, Defendant

denies the allegations of Paragraph 149.

       150.      Defendant denies the allegations set forth in Paragraph 150 of the Complaint.

       151.      Defendant denies the allegations set forth in Paragraph 151 of the Complaint.

       152.      The allegations set forth in Paragraph 152 of the Amended Complaint state legal

conclusions to which no answer is required, but the extent an answer is required, Defendant

denies the allegations of Paragraph 152.

       153.      The allegations set forth in Paragraph 153 of the Amended Complaint state legal

conclusions to which no answer is required, but the extent an answer is required, Defendant

denies the allegations of Paragraph 153.

       154.      Defendant denies the allegations set forth in Paragraph 154 of the Complaint.

       155.      Defendant denies the allegations set forth in Paragraph 155 of the Complaint.

       156.      The allegations set forth in Paragraph 156 of the Amended Complaint state legal

conclusions to which no answer is required, but the extent an answer is required, Defendant

denies the allegations of Paragraph 156.

                                  THIRD CAUSE OF ACTION

       157.      Defendant incorporates by reference her answers to Paragraphs 1 through 156 of

the Complaint.

       158.      Defendant denies the allegations set forth in Paragraph 158 of the Complaint.

       159.      Defendant denies the allegations set forth in Paragraph 159 of the Complaint.

       160.      Defendant denies the allegations set forth in Paragraph 160 of the Complaint.

       161.      Defendant denies the allegations set forth in Paragraph 161 of the Complaint.




                                                 19
        Case 1:18-cv-02223-GBD Document 82 Filed 11/20/19 Page 20 of 25



       162.      Defendant denies the allegations set forth in Paragraph 162 of the Complaint.

       163.      Defendant denies knowledge or information sufficient to form a belief as to the

truth of the allegations set forth in Paragraph 163 of the Complaint, and thus denies them.

       164.      Defendant denies the allegations set forth in Paragraph 164 of the Complaint.

       165.      Defendant denies the allegations set forth in Paragraph 165 of the Complaint.

       166.      Defendant denies the allegations set forth in Paragraph 166 of the Complaint.

       167.      Defendant denies the allegations set forth in Paragraph 167 of the Complaint.

       168.      Defendant denies the allegations set forth in Paragraph 168 of the Complaint.

       169.      Defendant denies the allegations set forth in Paragraph 169 of the Complaint.

       170.      Defendant denies the allegations set forth in Paragraph 170 of the Complaint.

       171.      Defendant denies the allegations set forth in Paragraph 171 of the Complaint.

                                 FOURTH CAUSE OF ACTION

       172.      Defendant incorporates by reference her answers to Paragraphs 1 through 171 of

the Complaint.

       173.      The allegations set forth in Paragraph 173 state legal conclusions to which no

answer is required, but to the extent a response is required Defendant denies knowledge or

information sufficient to form a belief as to the truth of the allegations set forth in Paragraph 173

of the Complaint, and thus denies them, except admits that Defendant was aware of the existence

of a purported contract between Wheeler and Joel and Mary.

       174.      Defendant denies the allegations set forth in Paragraph 174 of the Complaint.

       175.      Defendant denies the allegations set forth in Paragraph 175 of the Complaint.

       176.      Defendant denies the allegations set forth in Paragraph 176 of the Complaint.

       177.      Defendant denies the allegations set forth in Paragraph 177 of the Complaint.




                                                 20
        Case 1:18-cv-02223-GBD Document 82 Filed 11/20/19 Page 21 of 25



                                   FIFTH CAUSE OF ACTION

       178.     No response to Paragraph 178 is required because the Fifth Cause of Action was

not asserted against Defendant and the Court has dismissed it from the case.

       179.     No response to Paragraph 179 is required because the Fifth Cause of Action was

not asserted against Defendant and the Court has dismissed it from the case.

       180.     No response to Paragraph 180 is required because the Fifth Cause of Action was

not asserted against Defendant and the Court has dismissed it from the case.

       181.     No response to Paragraph 181 is required because the Fifth Cause of Action was

not asserted against Defendant and the Court has dismissed it from the case.

       182.     No response to Paragraph 182 is required because the Fifth Cause of Action was

not asserted against Defendant and the Court has dismissed it from the case.

       183.     No response to Paragraph 183 is required because the Fifth Cause of Action was

not asserted against Defendant and the Court has dismissed it from the case.

       184.     No response to Paragraph 184 is required because the Fifth Cause of Action was

not asserted against Defendant and the Court has dismissed it from the case.

                                   AFFIRMATIVE DEFENSES

                                     First Affirmative Defense

             1. Plaintiffs’ Complaint fails to state a claim upon which relief can be granted.

                                    Second Affirmative Defense

             2. Plaintiffs lack standing to maintain one or more of the claims alleged in the

Complaint.




                                                 21
        Case 1:18-cv-02223-GBD Document 82 Filed 11/20/19 Page 22 of 25



                                    Third Affirmative Defense

           3. Plaintiffs’ causes of action are barred, in whole or in part, because no act or

omission by Defendant, or by any person or entity for which Defendant was responsible, was the

cause of any injury in fact or damages alleged by Plaintiffs.

                                   Fourth Affirmative Defense

           4. Plaintiffs’ causes of action are barred, in whole or in part, because no act or

omission by Defendant, or by any person or entity for which Defendant was responsible, was the

proximate cause of any injury or harm alleged by Plaintiffs.

                                    Fifth Affirmative Defense

           5. If Plaintiffs have suffered any injury or harm, which Defendant expressly denies,

such alleged injury or harm was not caused or contributed to by any actions attributable to

Defendant, but rather by Plaintiffs’ own actions or the actions of others over whom Defendant

exercised no control.

                                    Sixth Affirmative Defense

           6. If Plaintiffs have suffered any injury or harm, which Defendant expressly denies,

Defendant alleges that Plaintiffs’ recovery is barred by their failure to mitigate, reduce, or

otherwise avoid their damages or injuries.

                                   Seventh Affirmative Defense

           7. Plaintiffs’ causes of action are barred, in whole or in part, because Plaintiffs

expressly and/or impliedly consented to and/or had knowledge of, all activities or conditions

alleged in the Complaint to have caused them harm.




                                                 22
          Case 1:18-cv-02223-GBD Document 82 Filed 11/20/19 Page 23 of 25



                                    Eighth Affirmative Defense

            8. Plaintiffs’ causes of action are barred, in whole or in part, by the doctrine of

waiver.

                                    Ninth Affirmative Defense

            9. Plaintiffs’ causes of action are barred, in whole or in part, insofar as the

Complaint attempts to make out a defamation claim under the guise of a claim for intentional

infliction of emotional distress related to the publication of an article, which is the subject of the

Complaint, authored by Defendant, and is not actionable by Plaintiffs because they were not the

subject of the article.

                                    Tenth Affirmative Defense

            10. Plaintiffs’ causes of action are barred, in whole or in part, insofar as the

Complaint attempts to make out a defamation claim under a different name related to the

publication of an article, which is the subject of the Complaint, authored by Defendant, and said

article was researched and written by Defendant, without malice, as an honest expression of the

opinion of Defendant, and based on the facts set forth therein.

                                  Eleventh Affirmative Defense

            11. Plaintiffs’ claim for punitive damages is barred because the imposition of

punitive damages under some or all of the claims would constitute the denial of due process

under the United States Constitution.

                                   Twelfth Affirmative Defense

            12. Plaintiffs’ causes of action are barred, in whole or in part, because Defendant’s

actions are protected by the First Amendment to the United States Constitution.




                                                  23
           Case 1:18-cv-02223-GBD Document 82 Filed 11/20/19 Page 24 of 25



                                  Thirteenth Affirmative Defense

             13. Plaintiffs’ causes of action are barred because the challenged statements of

Defendant are substantially true.

                                  Fourteenth Affirmative Defense

             14. Plaintiffs’ causes of action are barred because the challenged statements of

Defendant were not published with actual malice, and were not made with knowledge of falsity

or reckless disregard for the truth.

                                    Fifteenth Affirmative Defense

             15. Plaintiffs’ causes of action are barred because Defendant did not intend to inflict

emotional distress, nor was she reckless as to whether her conduct would inflict emotional

distress

                                    Sixteenth Affirmative Defense

             16. Plaintiffs’ causes of action are barred because Defendant was not negligent in her

conduct or actions.

                                 Seventeenth Affirmative Defense

             17. Plaintiffs did not suffer damages or injury as a result of the alleged publications

and newsgathering activities of Defendant.

                                Eighteenth Affirmative Defense

            18. Defendant’s actions were justified or privileged.




                                                  24
         Case 1:18-cv-02223-GBD Document 82 Filed 11/20/19 Page 25 of 25



                                   RESERVATION OF RIGHTS

        Defendant reserves the right to amend and/or supplement this Answer and these

 Affirmative Defenses upon completion of further investigation and discovery.


                                      PRAYER FOR RELIEF

        Defendant denies all remaining allegations not expressly admitted or responded to herein.

 Defendant further denies that Plaintiffs are entitled to the relief requested, or to any relief

 whatsoever. Defendant prays for relief as follows:

        A.      Entry of judgment in favor of Defendant and against Plaintiffs with respect to

 Plaintiffs’ claims;

        B.      Dismissal of Plaintiffs’ Complaint with prejudice;

        C.      An award to Defendant of her attorney’s fees, costs, and expenses; and

        D.      Such other relief as the Court deems equitable and just.

Dated: November 20, 2019
                                                          /s/ David Stern
                                                        David Stern (pro hac vice)
                                                        DECHERT LLP
                                                        US Bank Tower
                                                        633 West 5th Street, Suite 4900
                                                        Los Angeles, CA 90071
                                                        Tel: (213) 808-5700
                                                        Fax: (213) 808-5760

                                                        Nicolle Jacoby
                                                        Christine Isaacs
                                                        DECHERT LLP
                                                        Three Bryant Park
                                                        1095 Avenue of the Americas
                                                        New York, NY 10036
                                                        Tel: (212) 698-3500
                                                        Fax: (212) 698-3599

                                                        Counsel for Defendant Malia Zimmerman




                                                   25
